Dismissed and Memorandum Opinion filed April 23, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00089-CV

 ALBERT ROBINSON AKA ALBERT M. ROBINSON, ET AL, Appellants

                                        V.
                    HARRIS COUNTY, ET AL, Appellees

                   On Appeal from the 281st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-49892

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed December 19, 2014. The notice of
appeal was filed January 15, 2015. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also; Tex. Gov’t Code Ann. ' 51.207. In addition, the
clerk responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.

      On March 19, 2015, this court ordered appellant to pay the appellate filing
fee on or before April 3, 2015, or the appeal would be dismissed. On March 27,
2015, notification was transmitted to all parties of the court’s intention to dismiss
the appeal for want of prosecution unless, within fifteen days, appellant paid or
made arrangements to pay for the record and provided this court with proof of
payment. See Tex. R. App. P. 37.3(b).

      Appellant has not paid the filing fee or provided this court with proof of
payment for the record. Accordingly, the appeal is ordered dismissed. See Tex. R.
App. P. 42.3(c).


                                        PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.




                                          2